Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “internal adjustable mechanism” as recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 is objected to because of the following informalities:  
In line 11 of claim 9, Examiner suggests changing “an upper and lower end” to “an upper end and a lower end” for clarity.
In line 22 of claim 9, “a portion of the plurality of perforations” should be changed to “the portion of the plurality of perforations”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether “an adjustable sleeve” as recited in line 3 refers to the adjustable sleeve as recited in claim 9, from which claim 12 depends, or if it represents an additional structural limitation.  For purposes of examination, the adjustable sleeve as recited in claims 9 and 12 have been interpreted as the same structural element, as best understood by Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 5 - 8, 15 - 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varkonyi et al. (US 4,820,080) in view of Glover (GB 2208465) and Kiest, Jr. (US 6,705,801).
Regarding claim 1, Varkonyi discloses a groundwater collection and drainage pipe system configured to direct surface fluids and subsurface fluids from a targeted fluids collection area to a designated drainage location, the groundwater collection and drainage system comprising: a groundwater drainage pipe (11) having an elongated cylindrical wall disposed underground at the targeted fluids collection area and having a discharge end terminating at an opening disposed at the designated drainage location for discharging fluids; a drawdown point (upper end of hole 8) at the targeted fluids collection area; a vertical borehole (hole 8) having an origin at the drawdown point and a terminal end at the cylindrical wall of the installed groundwater drainage pipe; and the drawdown point corresponding with the surface and subsurface fluids at the targeted fluids collection area and the location of the installed groundwater drainage pipe. (Figs. 1, 2, and 5; col. 3, lines 13 - 60; col. 4, lines 62 - 68). Varkonyi fails to disclose a pipe saddle having a lower attachment end and an opposing upper attachment end, the lower attachment end operably attached to the cylindrical wall of the installed groundwater drainage pipe, wherein the pipe saddle is introduced through and operably attached to the installed groundwater drainage pipe within the vertical borehole; a collection pipe having an elongated cylindrical wall with a lower end and an opposing upper end, the lower end of the collection pipe operably attached to the upper attachment end of the pipe saddle on the installed groundwater drainage pipe and the elongated cylindrical wall of the collection pipe extending up through the vertical borehole with the upper end of the collection pipe terminating at the surface in an opening; a location of the installed groundwater drainage pipe acquired with a detector, wherein the detected location of the groundwater drainage pipe is marked for vertical boring; and wherein the collection pipe has a plurality of perforated openings in the elongated cylindrical wall of the collection pipe for the surface fluids and subsurface fluids to enter the collection pipe from the targeted fluids collection area for discharging from the installed groundwater drainage pipe at the designated drainage location, and wherein a depth of the plurality of perforations controls groundwater levels. Glover teaches a pipe saddle (half shell 25) having a lower attachment end and an opposing upper attachment end, the lower attachment end operably attached to the cylindrical wall of the installed groundwater drainage pipe (2), wherein the pipe saddle is introduced through and operably attached to the installed groundwater drainage pipe within the vertical borehole; and a collection pipe (pillar 6) having an elongated cylindrical wall with a lower end and an opposing upper end, the lower end of the collection pipe operably attached to the upper attachment end of the pipe saddle (25) on the installed groundwater drainage pipe and the elongated cylindrical wall of the collection pipe extending up through the vertical borehole with the upper end of the collection pipe terminating at the surface in an opening; and wherein the collection pipe (6) has a plurality of perforated openings (8) in the elongated cylindrical wall of the collection pipe for the surface fluids and subsurface fluids to enter the collection pipe from the targeted fluids collection area for discharging from the installed groundwater drainage pipe at the designated drainage location, and wherein a depth of the plurality of perforations controls groundwater levels (Figs. 1 - 3; pages 2, 6, 7, and 10). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the collecting pipe to selected locations (locations of apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe. Examiner notes that the depth of the plurality of perforations as taught by Glover controls groundwater levels because groundwater cannot flow into the groundwater collection and drainage pipe system below the lowest perforation, thereby limiting the rate (and associated drawdown) at which groundwater drains the from the soil/ground adjacent the system.  Additionally, “a depth of the plurality of perforations controls groundwater levels” represents intended use, which lacks patentable weight in an apparatus claim. Glover fails to teach a location of the installed groundwater drainage pipe acquired with a detector, wherein the detected location of the groundwater drainage pipe is marked for vertical boring. Kiest teaches a location of the installed underground pipe (12) acquired with a detector (ultrasonic or other sensing means used with a camera) (col. 3, lines 61 - 67). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the detector as taught by Kiest to allow the location of the installed groundwater drainage pipe to be determined from an above ground location. Although Kiest fails to explicitly teach the detected location of the groundwater drainage pipe is marked for vertical boring, it would have been obvious to have marked the location that was identified by the detector to allow the position of the groundwater drainage pipe to be located at a later time without having to use the sensing means and camera, thereby reducing the time and cost associated with the use of the groundwater collection and drainage pipe system.
Regarding claim 2, Varkonyi fails to disclose an internal adjustable mechanism for isolating the plurality of perforations in the elongated cylindrical wall of the collection pipe, wherein the internal adjustable mechanism is configured to open or close at least one of the plurality of perforations to control the groundwater elevations.  Glover teaches an internal adjustable mechanism (an adjustable sleeve comprising plastics textile or mesh; page 14) for isolating the plurality of perforations (8) in the elongated cylindrical wall of the collection pipe (6), wherein the internal adjustable mechanism is configured to open or close at least one of the plurality of perforations (8) to control the groundwater elevations (Figs. 1 and 2; abstract; pages 7 and 14). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the adjustable sleeve as taught by Glover to prevent debris from entering the drainage system and clogging the drain pipe. 
Regarding claim 3, Varkonyi further discloses the groundwater drainage pipe (11) is installed at the targeted fluids collection area without excavation by horizontal directional drilling (Figs. 1 and 2; col. 3, lines 26 - 37).
Regarding claims 5 and 19, Varkonyi fails to disclose a hole disposed in the cylindrical wall of the installed groundwater drainage pipe at the pipe saddle, wherein the surface and subsurface fluids pass from the collection pipe through the hole into the installed groundwater drainage pipe. Glover teaches a hole disposed in the cylindrical wall of the installed groundwater drainage pipe at the pipe saddle (25), wherein the surface and subsurface fluids pass from the collection pipe (26) through the hole into the installed groundwater drainage pipe (22) (Fig. 3; pages 2, 10, and 11). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the connecting pipe to selected locations (via perforations comprising apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.
Regarding claims 6 and 17, Varkonyi fails to disclose the plurality of perforations are created in the elongated cylindrical wall of the collection pipe through the vertical borehole. Glover teaches the plurality of perforations (8) are created in the elongated cylindrical wall of the collection pipe (6) through the vertical borehole (Fig. 1). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the connecting pipe to selected locations (via perforations comprising apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.
Regarding claim 7, Varkonyi fails to disclose a reusable filter disposed inside the cylindrical wall of the collection pipe adjacent the plurality of perforations, the reusable filter having a cylindrical profile approximating the elongated cylindrical wall of the collection pipe. Glover teaches a reusable filter (10) disposed inside the cylindrical wall of the collection pipe (6) adjacent the plurality of perforations (8), the reusable filter having a cylindrical profile approximating the elongated cylindrical wall of the collection pipe (Figs. 1 and 2; abstract; pages 6, 7, and 14). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the filter media as taught by Glover to prevent debris from entering the drainage system and clogging the drain pipe.
Regarding claim 8, Varkonyi fails to disclose a drawdown elevation of subsurface liquid corresponds to the depth of the plurality of perforations along the elongated cylindrical wall of the collection pipe. Glover teaches a plurality of perforations (8) along the elongated cylindrical wall of the collection pipe (6) for allowing subsurface water to drain from the surrounding soil into the collection pipe (Fig. 1; pages 11 - 12). Although Glover fails to explicitly teach a drawdown elevation of subsurface liquid, the location of the apertures through which water flows into the collection pipe as taught by Glover would obviously define a drawdown elevation because a cone of depression would obviously be formed where subsurface fluid flows into the collection pipe and drains the subsurface fluid from the soil adjacent the location of the perforations.
Regarding claim 15, Varkonyi discloses a groundwater collection and drainage pipe system configured to direct surface fluids and subsurface fluids from a targeted fluids collection area to a designated drainage location, the groundwater collection and drainage system comprising: a groundwater drainage pipe (11) having an elongated cylindrical wall disposed underground at the targeted fluids collection area and having a discharge end terminating at an opening disposed at the designated drainage location for discharging fluids; one or more drawdown points (upper ends of holes 8) at the targeted fluids collection area; a vertical borehole (hole 8) created at the one or more drawdown points, the one or more drawdown points corresponding to a location of the installed groundwater drainage pipe, surface fluids, and subsurface fluids, the vertical borehole terminating at the cylindrical wall of the installed drainage pipe (Figs. 1, 2, and 5; col. 3, lines 13 - 60; col. 4, lines 62 - 68). Varkonyi fails to disclose a detected location of the installed groundwater drainage pipe; a pipe saddle operably attached to the cylindrical wall of the installed drainage pipe; a collection pipe having a lower end operably attached to the pipe saddle on the installed drainage pipe and an upper end extending up through the vertical borehole terminating at a surface of the borehole in an opening; a plurality of perforations in a portion of the collection pipe for the surface fluids and subsurface fluids to enter the collection pipe from the targeted fluids collection area for discharging from the installed drainage pipe at the designated drainage location, wherein the plurality of perforations control elevation of groundwater levels at the one or more drawdown points; and an adjustable sleeve on an interior wall of the collection pipe for isolating the plurality of perforations in the collection pipe, wherein the adjustable sleeve is configured to open or close at least one of the plurality of perforations to control the groundwater elevations. Glover teaches a pipe saddle (half shell 25) operably attached to the cylindrical wall of the installed drainage pipe (22); a collection pipe (pillar 26) having a lower end operably attached to the pipe saddle (25) on the installed drainage pipe and an upper end of the collection pipe extending up through the vertical borehole terminating at the surface in an opening; and a plurality of perforations (8) in the collection pipe (6) for the surface fluids and subsurface fluids to enter the collection pipe from the targeted fluids collection area for discharging from the installed drainage pipe (2) at the designated drainage location, wherein the plurality of perforations control elevation of groundwater levels at the one or more drawdown points; and an adjustable sleeve (an adjustable sleeve comprising plastics textile or mesh; page 14) on an interior wall of the collection pipe (6) for isolating the plurality of perforations (8) in the collection pipe, wherein the adjustable sleeve is configured to open or close at least one of the plurality of perforations to control the groundwater elevations (Figs. 1 - 3; pages 2, 6, 7, 10, and 14). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the collecting pipe to selected locations (locations of apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.  Glover fails to teach a detected location of the drainage pipe. Kiest teaches a location of the installed underground pipe (12) acquired with a detector (ultrasonic or other sensing means used with a camera) (col. 3, lines 61 - 67). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the detector as taught by Kiest to allow the location of the installed groundwater drainage pipe to be determined from an above ground location.
Regarding claim 16, Varkonyi fails to disclose a portion of the collection pipe having a non- porous cylindrical wall opposing the portion of the collection pipe having the plurality of perforations. Glover teaches a portion of the collection pipe (6) having a non-porous cylindrical wall (portion of cylindrical wall above the uppermost perforation 8) opposing the portion (portion of collection pipe 2 below the uppermost aperture 8) of the collection pipe having the plurality of perforations (8) (Figs. 1 and 2). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the connecting pipe to selected locations (apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.
Regarding claim 20, Varkonyi further discloses a collection end of the installed drainage pipe (11) disposed at a targeted fluids collection area (Figs. 1 and 5).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varkonyi et al. in view of Glover and Kiest, Jr. as applied to claims 1 and 15 above, and further in view of Danler (US 7,473,373). Varkonyi in view of Glover and Kiest discloses all of the claim limitations except a vent disposed in the opening of the collection pipe at the surface for venting the collection pipe to atmosphere. Danler teaches a vent (filter 90) disposed in the opening of a collection pipe (riser 70) (Figs. 1 and 6; col. 8, lines 42 - 51). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the vent as taught by Danler to prevent debris from inadvertently entering or being introduced into the collecting pipe.

Claims 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varkonyi et al. in view of Glover and Danler.
Regarding claims 9 and 13, Varkonyi in view of Glover discloses the apparatus substantially as claimed (see rejection of claim 15 above). Varkonyi in view of Glover fails to disclose a vent disposed at the upper end of the collection pipe near the surface for venting the collection pipe to atmosphere. Danler teaches a vent (filter 90) disposed at the upper end of a collection pipe (riser 70) (Figs. 1 and 6; col. 8, lines 42 - 51). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the vent as taught by Danler to prevent debris from inadvertently entering or being introduced into the collecting pipe. Examiner notes that claim 13 does not recite additional structural limitations (“a location” is not a structural element and “identified by detection” is a process, which is not given patentable weight in an apparatus claim) and, therefore, claim 13 fails to further limit claim 9, from which claim 13 depends.
Regarding claim 10, Varkonyi fails to disclose a reusable filter disposed within the collection pipe adjacent the plurality of perforations, the reusable filter having a cylindrical profile approximating the cylindrical wall of the collection pipe. Glover teaches a reusable filter (10) disposed within the collection pipe (6) adjacent the plurality of perforations (8), the reusable filter having a cylindrical profile approximating the cylindrical wall of the collection pipe (Figs. 1 and 2; abstract; pages 6, 7, and 14). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the filter media as taught by Glover to prevent debris from entering the drainage system and clogging the drain pipe.
Regarding claim 14, Varkonyi fails to disclose a hole disposed in the installed drain pipe by access through the collection pipe. Glover teaches a hole disposed in the installed drain pipe (22) by access through the collection pipe (26) (Fig. 3; pages 2, 10, and 11). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the connecting pipe to selected locations (via perforations comprising apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Varkonyi et al. in view of Glover and Danler as applied to claim 9 above, and further in view of Olson et al. (US 8,152,997). Varkonyi in view of Glover and Danler fails to disclose one or more gaskets operably disposed between the adjustable sleeve and an interior wall of the collection pipe. Olson teaches one or more gaskets operably disposed between an adjustable sleeve (filter device 36) and an interior wall of the collection pipe (Figs. 9 and 10; col. 3, lines 16 - 25; col. 8, lines 56 - 58; col. 10, lines 19 - 20). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the seal as taught by Olson to maintain the filter device in a fixed position along the collection pipe and to control the flow of fluids within the borehole.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Varkonyi et al. in view of Glover and Danler as applied to claim 9 above, and further in view of Kiest, Jr. Varkonyi in view of Glover and Danler discloses all of the claim limitations except an underground location of the installed drain pipe identified by detection. Kiest teaches an underground location of the installed drain pipe (12) identified by detection (ultrasonic or other sensing means used with a camera) (col. 3, lines 61 - 67). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the detector as taught by Kiest to allow the location of the installed groundwater drainage pipe to be determined from an above ground location.
Response to Arguments
Applicant's arguments filed 04 November 2022 have been fully considered but they are not persuasive. 
Applicant argues that one would not combine Glover with Varkonyi to teach “wherein a depth of the plurality of perforations controls ground water levels”.  Examiner replies that “a depth of the plurality of perforations controls ground water levels” represents intended use and intended use is not given patentable weight in apparatus claims.  Examiner maintains that Varkonyi in view of Glover and Kiest teaches all of the structural limitations recited in claims 1 and 15, including a plurality of perforations (see perforations 8 as taught by Glover as discussed above), and, therefore, the apparatus as disclosed by Varkonyi in view of Glover and Kiest reads on claims 1 and 15. Examiner notes that the depth of the plurality of perforations as taught by Glover controls groundwater levels because groundwater cannot flow into the groundwater collection and drainage pipe system below the lowest perforation, thereby limiting the rate (and associated drawdown) at which groundwater drains the from the soil/ground adjacent the system.  
Applicant argues that Glover is silent on “the plastic textile isolates a portion of the plurality of perforations as claimed, or wherein the adjustable sleeve is configured to open or close at least one of the plurality of perforations to control groundwater elevations”.  Examiner replies that the portion of the plastic textile sheath as taught by Glover that does not have holes punched therethrough is a non-porous surface that, when placed adjacent one or more of the plurality of perforations, would close/isolate the perforation(s) and prevent water from flowing therethrough.  By limiting the volume of water flowing into the collection pipe, the rate at which groundwater can drain from the ground adjacent the groundwater collection and drainage pipe system, and the associated drawdown, is reduced.  
Applicant argues that Kiest, Jr. is silent on a plurality of perforations as claimed, let alone an adjustable sleeve for isolating the plurality of perforations.  Examiner replies that Kiest was not relied upon to teach a plurality of perforations or an adjustable sleeve for isolating the plurality of perforations.  Examiner takes the position that Kiest was only relied upon to teach a location of an installed underground pipe acquired with a detector.  
Applicant argues that Glover is silent on the plastic textile occluding a portion of the plurality of perforations as claimed, or where the occlusion controls groundwater levels.  Examiner replies that the portion of the plastic textile as taught by Glover that does not have holes punched therethrough is a non-porous surface that, when placed adjacent one or more of the plurality of perforations, would occlude the perforation(s) and prevent water from flowing therethrough.  By limiting the volume of water flowing into the collection pipe, the rate at which groundwater can drain from the ground adjacent the groundwater collection and drainage pipe system, and the associated drawdown, is reduced.  
Applicant argues that Glover does not teach an adjustable sheath having a non-porous cylindrical profile and disposed within an interior wall of the collection pipe and wherein at least one position of the adjustable sleeve occludes a portion of the plurality of perforations to prevent fluids from entering the collection pipe, wherein the occlusion of a portion of the plurality of perforations controls groundwater levels as claimed.  Examiner replies that the portion of the plastic textile as taught by Glover that does not have holes punched therethrough is a non-porous surface that, when placed adjacent one or more of the plurality of perforations, would close/isolate the perforation(s) and prevent water from flowing therethrough.  By limiting the volume of water flowing into the collection pipe, the rate at which groundwater can drain from the ground adjacent the groundwater collection and drainage pipe system, and the associated drawdown, is reduced.  Examiner notes that Glover teaches the plastic textile is not attached to the pipe and Examiner takes the position that if the plastic textile is not attached to the pipe, the location of the plastic textile sheath is adjustable relative to the collection pipe.
Applicant argues that Danler teaches a filtering sleeve not an “adjustable sleeve having at least one position that occludes a portion of the plurality of perforations to prevent fluids from entering the collection pipe, wherein the occlusion of a portion of the plurality of perforations controls groundwater levels” as claimed.  Examiner replies that Danler was not relied upon to teach an “adjustable sleeve having at least one position that occludes a portion of the plurality of perforations to prevent fluids from entering the collection pipe, wherein the occlusion of a portion of the plurality of perforations controls groundwater levels”.  Examiner notes that Danler was only relied upon to teach a vent in an opening of a collection pipe. 
Applicant argues that the filtering device as taught by Olson filters out solid particles without impacting the flow of stormwater teaching away from Applicant’s claim language which requires an occlusion of a portion of the plurality of perforations prevent fluids from entering the collection pipe.  Examiner replies that Olson was not relied upon to teach a sleeve that occludes a portion of the plurality of perforations to prevent fluids from entering the collection pipe.  Examiner only relied upon Olson to teach one or more gaskets disposed between a sleeve and a collection pipe.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
11/9/2022